UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                   )
                                                   )
In re: RA VENIA BOYD-GORDON                        )
                                                   )   Civil Action No. 09-2227 (RJL)
                                                   )
              Plaintiff-Appellant                  )
                                                   )


                                MEMORDANDUM ORDER

       Plaintiff-appellant filed this bankruptcy appeal on November 25,2009. At the

time of filing, plaintiff-appellant was directed to Rule 8009 of the Bankruptcy Rules of

Procedure, in particular the provision of that Rule which provides in part that "[t]he

appellant shall serve and file his brief within fourteen (14) days after entry of the appeal."

(See Notice of Appeal [# 1] Ex. 1 at 1.)

       Unfortunately, plaintiff did not file any such brief. On January 11, 20 I 0, the Court

issued an Order which reminded plaintiff of her responsibility under Rule 8009 and

allowed her two additional weeks to file a brief. The Court's January 11 Order also

informed plaintiff that failure to comply could cause her action to be dismissed. In

response, plaintiff submitted a one paragraph request to keep her appeal alive. She has

failed to identifY any issues for appeal, however, and in the absence of any brief, the

Court is unable to consider her appeal further.
    Accordingly, due to plaintiffs insufficient response to the Court's Order, it is, this

~rFebruary, 2010,          hereby

    ORDERED that this action is DISMISSED.

    SO ORDERED.




                                               United States District Judge